Freedman, P. J.
The defendant, by his answer, duly pleaded that at the time of tíie commencement of the action, the defendant was, and still is, a nonresident of the county of Hew York, and that by reason thereof the court in which the action was brought had no jurisdiction, etc. At the trial the defendant showed that at the various times referred to he resided at Red'Bank in the state of Hew Jersey. It was held by this court in Rieser v. Parker & Co., 27 Misc. Rep. 205, that the provisions of the Greater Hew York charter attempting to confer upon the Municipal' Court of the ,Oity of Hew York jurisdiction of actions in which the defendant is a nonresident of the state, are ipiconstitutional, and the case at bar is covered by that decision.
MacLean and Leventritt, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide' event.